ORDER

LINN, Circuit Judge.*
Epistar Corporation petitions for a writ of mandamus to direct the United States *745District Court for the Northern District of California to vacate the November 25, 2003 and January 27, 2004 orders of the magistrate judge directing it to produce certain documents by January 30, 2004.
Upon consideration thereof,
IT IS ORDERED THAT:
The petition is denied.

 Because the petition seeking a stay of the requirement to produce certain documents by January 30, 2004 arrived in the late afternoon of January 30, this petition is being decided by a single judge. See Fed. R.App. P. 8(a)(2)(D).